 1

 2

 3

 4

 5

 6

 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   MOHAMED SALADDIN MOUSA,                              No. 1:19-cv-01349-LJO-SAB (PC)

12                   Plaintiff,                           ORDER ADOPTING FINDINGS AND
                                                          RECOMMENDATIONS AND DENYING
13           v.                                           MOTIONS FOR INJUNCTIVE RELIF AND
                                                          DISMISSING BIVENS ACTION WITH
14   TRUMP ADMINISTRATION, et al.,                        PREJUDICE FOR FAILURE TO STATE A
                                                          CLAIM
15                   Defendants.
                                                          (ECF Nos. 13, 16, 18, 19)
16

17

18

19          Plaintiff Mohamed Saladdin Mousa, a state prisoner, is appearing pro se and in forma

20 pauperis in this civil rights action pursuant to Bivens v. Six Unknown Named Agents of Federal

21 Bureau of Narcotics, 403 U.S. 388 (1971). In his complaint, plaintiff alleges generally that since

22 June 2019, he has been sending letters to the Director of Immigrations and Customs Enforcement

23 (ICE) in Bakersfield requesting that he be taken to court on an ICE detainer but has received no

24 response. (Doc. No. 17.) He seeks damages in compensation. (Id.) The matter was referred to

25 a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

26          On December 16, 2019, the assigned magistrate judge issued findings and

27 recommendations recommending that plaintiff’s two motions for injunctive relief be denied,

28 reasoning that the court lacks jurisdiction to adjudicate plaintiff’s requests to determine the


                                                      1
 1 merits of his claim that he is exempt from deportation. (Doc. No. 18.) The findings and

 2 recommendations were served on plaintiff and contained notice that any objections were to be

 3 filed within thirty days from the date of service.

 4          On December 16, 2019, plaintiff filed a first amended complaint. (Doc. No. 17.) On

 5 December 17, 2019, the magistrate judge screened plaintiff’s first amended complaint and issued

 6 findings and recommendations, recommending that this matter be dismissed for plaintiff’s failure

 7 to state a cognizable Bivens claim. (Doc. No. 19.) The findings and recommendations were

 8 served on plaintiff and contained notice that any objections were to be filed within thirty days

 9 from the date of service. Subsequently on December 27, 2019, plaintiff filed a notice of change

10 of address. (Doc. No. 20.) Thereafter, on December 31, 2019, consistent with plaintiff’s notice

11 of change of address, the December 17, 2019 findings and recommendations were returned to

12 this court as undeliverable.1 On January 2, 2020, the December 17, 2019 findings and

13 recommendations were re-served on plaintiff at his updated address of record.

14          The period for plaintiff to have filed objections to the pending findings and

15 recommendations has passed and no objections have been filed.

16          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

17 de novo review of this case. Having carefully reviewed the entire file, the court finds both sets of

18 findings and recommendations to be supported by the record and by proper analysis.

19          Accordingly, IT IS HEREBY ORDERED that:

20          1.     The findings and recommendations, filed December 16, 2019 (Doc. No. 18) and

21                 December 17, 2019 (Doc. No. 19), are ADOPTED IN FULL;

22          2.     Plaintiff’s motion for injunctive relief filed November 18, 2019 (Doc. No. 13) and

23                 motion to lift the pending hold or grant an evidentiary hearing filed December 16,

24                 2019 (Doc. No. 16) are DENIED;

25          3.     Plaintiff’s first amended complaint under Bivens (Doc. No. 17) is DISMISSED

26                 WITH PREJUDICE for failure to state a cognizable claim;

27
     1
     The December 16, 2019 findings and recommendations were not, however, returned to the
28 court as undeliverable.


                                                        2
 1        4.    The Clerk of Court is directed to assign a district judge to this case for the purpose

 2              of closing the case; and

 3        5.    The Clerk of the Court is DIRECTED to close this case.

 4
     IT IS SO ORDERED.
 5

 6     Dated:   March 31, 2020
                                                      UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  3
